DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  In Line 14, the word “second” should be replaced with the word --first--. In Line 18, the semi-colon should be replaced with a colon. In Line 20, the word “eight” should be replaced with the word --eighth--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In Line 5, the words --of the hole-- should be added after the words “second portion”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Line 16 recites the limitation “a sixth end connected to the first bottom surface” which renders the claim indefinite as it is unclear how the sixth end of the flexible shaft is connected to the first bottom surface (of the inferior component) when Line 13 previously states that the flexible shaft is arranged in the first hole and the drawings show that the first hole is formed through a lower portion of the inferior component but not along the first bottom surface. It appears that the Applicant was intending to recite that the sixth end is connected to the second bottom surface (of the superior component). For purposes of examination, the limitation is being interpreted as such. Appropriate correction is required. 
Claim 5 recites the limitation “wherein the sixth end is pivotably connected to the first bottom surface” which, like Claim 1, renders the claim indefinite as it is unclear how the sixth end of the flexible shaft is pivotably connected to the first bottom surface (of the inferior component) when Line 13 previously states that the flexible shaft is arranged in the first hole and the drawings show that the first hole is formed through a lower portion of the inferior component but not along the first bottom surface. It appears that the Applicant was intending to recite that the sixth end is pivotably connected to the second bottom surface (of the superior component). For purposes of examination, the limitation is being interpreted as such. Appropriate correction is required.
Claim 9 recites the limitation “wherein the sheath is connected to the first bottom surface and the second top surface” which renders the claim indefinite as it is unclear how the sheath is connected to the first bottom surface (of the inferior component) when the drawings show the sheath arranged in a hole formed within the lower surface of the superior component and a hole formed within the upper surface of the inferior component, and not along the first bottom surface (of the inferior component) or the second top surface (of the superior component). It appears that the Applicant was intending to recite that the sheath is connected to the second bottom surface and the first top surface. For purposes of examination, the limitation is being interpreted as such. Appropriate correction is required.
Claim 12 at Line 16 recites the limitation “a sixth end connected to the first bottom surface” and at Line 20 recites the limitation “an eighth end connected to the second top surface” which renders the claim indefinite as it is unclear how the sixth end of the flexible shaft is connected to the first bottom surface (of the inferior component) when Line 14 previously states that the first flexible shaft is arranged in the first hole and the drawings show that the first hole is formed through a lower portion of the inferior component but not along the first bottom surface. Its further unclear how the eighth end is connected to the second top surface (of the superior component) when Line 18 previously states that the second flexible shaft is arranged in the second hole and the drawings show that the second hole is formed through an upper portion of the superior component but not along the second top surface. It appears that the Applicant was intending to recite that the sixth end is connected to the second bottom surface and the eighth end is connected to the first top surface. For purposes of examination, the limitation is being interpreted as such.  Appropriate correction is required.
Claim 18 recites the limitation “the sheath being fixedly secured to the first bottom surface and the second top surface” which renders the claim indefinite as it is unclear how the sheath is connected to the first bottom surface (of the inferior component) when the drawings show the sheath arranged in a hole formed within the lower surface of the superior component and a hole formed within the upper surface of the inferior component, and not along the first bottom surface (of the inferior component) or the second top surface (of the superior component). It appears that the Applicant was intending to recite that the sheath is fixedly secured to the second bottom surface and the first top surface. For purposes of examination, the limitation is being interpreted as such. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 11-12, & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mujwid et al. (US Patent No. 7,094,257).
Regarding Claim 1 as best understood, Mujwid et al. discloses an expandable intervertebral fusion implant (10, Figs. 1-5 & 11-12, Col. 3, Lines 13- Col. 8, Line 1), comprising: an inferior component (lower member 12, Fig. 3), including: a first top surface (upper surface of 18/20, Fig. 3); a first bottom surface (lower surface of 16, Fig. 4); a first end (left short end of 12 when viewing Fig. 3); a second end (right short end of 12 when viewing Fig. 3); and, a first hole (toothed hole formed in right side of 18 for accepting flexible wall 34 when viewing Fig. 3, Col. 6, Lines 29-35) including a first portion (vertical toothed wall, Figs. 2 & 4-5) and a second portion (horizontal bottom wall, Figs. 2 & 4-5); a superior component (upper member 14, Fig. 3), including: a second top surface (upper surface of 26, Fig. 3); a second bottom surface (lower surface of 26, Fig. 4); a third end (left short end of 14 when viewing Fig. 3); and, a fourth end (right short end of 14 when viewing Fig. 3); and, an expansion mechanism including a flexible shaft (flexible toothed wall 34, Fig. 3) arranged in the first hole (Figs. 1-2, Col. 6, Lines 29-35 & Col. 7, Lines 43-47), the flexible shaft including: a fifth end (free lower end of 34, Fig. 3); a sixth end (upper end of 34 adjacent 28b, Fig. 3) connected to the second bottom surface (at 32, Figs. 3-4); and, a first plurality of teeth (teeth 58, Figs. 1-5).
Regarding Claim 5 as best understood, Mujwid et al. discloses wherein the sixth end is pivotably connected to the second bottom surface (based on the flexibility of the wall 34 due to slots 68, the wall 34 is pivotably connected to the second bottom surface as seen in Fig. 3).
Regarding Claim 6, Mujwid et al. discloses wherein the first portion is perpendicular to the second portion (Fig. 5), and the flexible shaft is arranged in both the first portion and the second portion (when the flexible wall 34 is fully inserted into the first hole as seen in Fig. 1.).
Regarding Claim 11, Mujwid et al. discloses a section extending from the superior component (flexible toothed wall 35, Fig. 3) and a groove (toothed hole formed in right side of 20 for accepting flexible wall 35 when viewing Fig. 3, Col. 6, Lines 29-35) arranged in the inferior component, the section being engaged with the groove (Fig. 1).
Regarding Claim 12 as best understood, Mujwid et al. discloses an expandable intervertebral fusion implant (10, Figs. 1-5 & 11-12, Col. 3, Lines 13- Col. 8, Line 1), comprising: an inferior component (lower member 12, Fig. 3), including: a first top surface (upper surface of 18/20, Fig. 3); a first bottom surface (lower surface of 16, Fig. 4); a first end (left short end of 12 when viewing Fig. 3); a second end (right short end of 12 when viewing Fig. 3); and, a first hole (toothed hole formed in right side of 18 for accepting flexible wall 34 when viewing Fig. 3, Col. 6, Lines 29-35) including a first portion (vertical toothed wall, Figs. 2 & 4-5) and a second portion (horizontal bottom wall, Figs. 2 & 4-5); a superior component (upper member 14, Fig. 3), including: a second top surface (upper surface of 26, Fig. 3); a second bottom surface (lower surface of 26, Fig. 4); a third end (left short end of 14 when viewing Fig. 3); and, a fourth end (right short end of 14 when viewing Fig. 3); a first flexible shaft (flexible toothed wall 34, Fig. 3) arranged in the first hole (Figs. 1-2, Col. 6, Lines 29-35 & Col. 7, Lines 43-47), the first flexible shaft including: a fifth end (free lower end of 34, Fig. 3); a sixth end (upper end of 34 adjacent 28b, Fig. 3) connected to the second bottom surface (at 32, Figs. 3-4); and, a first plurality of teeth (teeth 58, Figs. 1-5); and, a second flexible shaft (flexible toothed wall 35, Fig. 3) arranged in the second hole (Figs. 1-2, Col. 6, Lines 29-35 & Col. 7, Lines 43-47), the second flexible shaft including; a seventh end (upper end of 35 adjacent 30b, Fig. 3); an eighth end (free lower end of 35, Fig. 3) connected to the first top surface (when 12 & 14 are originally connected together, Fig. 2); and, a second plurality of teeth (teeth 58, Figs. 1-5).
Regarding Claim 17, Mujwid et al. discloses wherein: the first portion is not aligned with the second portion (Fig. 5) and the first flexible shaft is arranged in both the first portion and the second portion (when the flexible wall 34 is fully inserted into the first hole as seen in Fig. 1.); and, the third portion is not aligned with the fourth portion (Fig. 5) and the second flexible shaft is arranged in both the third portion and the fourth portion (when the flexible wall 35 is fully inserted into the second hole as seen in Fig. 1.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujwid et al. (US Patent No. 7,094,257) in view of Ferree (US PG Pub No. 2002/0128713).
Regarding Claim 7, Mujwid et al. discloses the claimed invention as stated above in claim 1, except wherein the flexible shaft comprises nickel titanium. However, in Col. 3, Lines 40-48 Mujwid et al. discloses “The members 12, 14 may be made of the same material, or different materials. Representative materials typically include biocompatible materials such as stainless steel, ceramics, graphite, carbon fiber materials, and various plastics and composites of the foregoing. In the preferred embodiment, the internal and external members 12, 14 are made of titanium.” 
Ferree discloses an expandable spinal fusion cage (100, Fig. 1) comprising an upper member and a lower member attached moveably thereto, wherein the upper and lower members are configured to be incrementally moved toward or away from one another and secured into place via a toothed mechanism (112) comprising corresponding teeth on adjacent flexible walls (120, 122, 124, Fig. 1). Ferree further discloses in Paragraph [0055] that “Various materials may be utilized as part of a cage which passively expands into a desired shape according to the invention. For example, a list of candidate materials would include stainless steel, cobalt-chromium-molybdenum alloys, titanium, carbon reinforced polymers, shape memory alloys, materials commonly used for commercial and industrial springs, and nylon or other fiber or polymer materials used for the radiolucent screen or mesh sleeve. In terms of shape-memory alloys, those materials set forth in U.S. Pat. No. 5,954,725, the entire contents of which are incorporated herein by reference, may be used, including, but not limited to alloys of copper and zinc, nickel titanium, silver and cadmium, and other metals and materials, including Nitinol RTM).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Mujwid so that the inferior and superior components are made from Nitinol/nickel titanium as taught by Ferree in order make the implant out of a well-known and commonly used biocompatible shape memory material. 

Allowable Subject Matter
Claims 2-4, 8-10, 13-16 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter/reasons for allowance: Claims 2-4, 8-10, 13-16 & 18-20 have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have the claimed features. Mujwid fails to disclose a worm arranged in the inferior component, and a sheath arranged around the flexible shaft, and modifying Mujwid to have a worm or a sheath would destroy the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775